Citation Nr: 1510976	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  03-34 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to September 1970.

The Veteran was appointed a fiduciary, for purposes of disbursement of VA disability compensation, based on an October 2008 rating decision.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include schizophrenia.  The Veteran disagreed with this decision in June 2003.  He perfected a timely appeal in October 2003 and requested a Travel Board hearing.

The Veteran failed to report for his Travel Board hearing when it was scheduled in March 2009.  The Board subsequently denied this claim in a June 2009 decision.  The Veteran filed a motion for reconsideration in September 2009, arguing that he had not been notified of his March 2009 Travel Board hearing because the hearing notification letter had been sent to an incorrect mailing address.  The Board vacated its June 2009 decision in a November 2010 Order and remanded this appeal for another Travel Board hearing.

The Veteran, without good cause, failed to report for his rescheduled Travel Board hearing at the RO in December 2011.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).

In February 2012 and, again, in September 2013, the Board remanded this matter for an investigation of service personnel records and for a VA examination/ addendum medical opinion.  The requested development has been, at the very least, substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).   
In February 2012, the Board specifically denied service connection for PTSD based on a finding that the Veteran did not have any foreign or combat service.  As noted, the Board then remanded the claim to obtain an opinion as to the etiology of the Veteran's acquired psychiatric disability, other than PTSD.  At the requested examination, the examiner concluded that the Veteran had PTSD based on his reports of being shot at by enemy forces.  Based on this opinion, the RO granted service connection for PTSD with polysubstance abuse, assigning a 70 percent rating effective April 19, 2012, the date of the examination.  A June 2013 rating decision established total disability due to individual unemployability.  However, while service connection was granted for PTSD, the issue of service connection for an acquired psychiatric disability, other than PTSD, remains on appeal.

The issue of entitlement to an effective date earlier than April 19, 2012, for the grant of service connection for PTSD, has been raised by a February 2013 correspondence (that is dated April 2013 in VBMS), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board pauses to inform the Veteran that VA law provides no relief for his request, in a July 2013 letter, that compensation be awarded for the allegedly fraudulent letters written by his mother and cousin.


FINDINGS OF FACT

1.  The Veteran's diagnosed schizophrenia was aggravated by his service-connected polysubstance abuse. 

2.  The weight of the evidence is against a finding that the Veteran's schizophrenia either began during or was otherwise caused by his military service.
CONCLUSION OF LAW

The criteria for service connection for schizophrenia based on aggravation by his have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim for service connection of paranoid schizophrenia in August 2002.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In this case, a November 2012 rating decision granted service connection for PTSD with polysubstance abuse.  A VA examiner in October 2013 wrote that the Veteran's current psychiatric disability other than PTSD, to include schizophrenia, was at least likely as not worsened by his non-service connected substance abuse and lack of medication compliance.  As such, the Board is compelled to grant service connection for schizophrenia on a strictly aggravation basis.

In doing so, however, it is important to note that the evidence of record does not support the conclusion that the Veteran's schizophrenia either began during or was otherwise directly caused by his military service.  Rather, service connection is only warranted on an aggravation basis.  As discussed below, if the Veteran was not service connected for PTSD with polysubstance abuse there would be no basis for service connecting schizophrenia.

The Veteran contends that he has had an acquired psychiatric disorder since service.  However, service treatment records do not reflect complaints of or treatment for an acquired psychiatric disorder in service.  In fact, a Report of Medical Examination dated in March 1969, reflects that the Veteran's psychiatric clinical evaluation was normal.  Indeed, a clinical evaluation was conducted, but no psychiatric pathology attributable to any incident of service was found to be present.  Further, the corresponding Report of Medical History reflects no difficulty with depression, sleeping, nightmares, excessive worry, or nervous trouble.  

The earliest indication of the Veteran's psychiatric disability was first documented in 1985, approximately 15 years after service, and no clinical data has been received showing treatment of symptoms during the interim between service and the initial indication of a psychiatric problem after service discharge.  Specifically, the Veteran was admitted to the hospital in September 1985 for complaints of hearing voices.  He was diagnosed with schizophrenia, paranoid type, chronic; alcohol abuse, and chronic periodontitis.  In November 1985, the Veteran reported that his first episode of mental illness occurred in 1973 (still more than a year after the Veteran's hardship discharge from service) when he had a "nervous breakdown."  (See State Department of Education Disability Examination dated in November 1985; see also May 2005 VA examination for increase in non-service connected pension and aid and attendance claims).  An October 1986 mental status examination conducted by the SSA found that the Veteran was unable to obtain or maintain any sort of employment.  The Veteran was diagnosed with schizophrenic reaction.  The SSA determined that the Veteran was disabled due to his psychiatric condition that had its onset in September 1985.  (See SSA determination dated in January 1987).  

VA treatment records from February 1994 to May 1994 and from April 1999 through June 2008 reflect various inpatient and outpatient treatment for paranoid schizophrenia, schizophrenic reaction, chronic undifferentiated schizophrenia, schizo-affective schizophrenia with depression, chronic psychosis, thought disorder, dementia, and schizo-affective type, and depressed with paranoid features.  An April 1994 VA treatment record reflects that the Veteran was committed to the hospital for excessive drinking.  He was diagnosed with schizophrenia and alcohol dependence.  VA treatment records from April 1999 to July 2002 reflect that the Veteran was diagnosed with "paranoid schizophrenia type with exacerbation; alcohol abuse, episodic with intoxication" at the time of admission to a psychiatric unit from April 1999 to May 1999.  He was hospitalized again in November 2001 and was given a diagnosis of "schizophrenia, paranoid type untreated since 1999."  He was subsequently hospitalized in July 2002 and November 2002 and was diagnosed with "chronic hypoatremia; schizophrenia; hypertension."  He was readmitted in November 2003 and diagnosed with "schizophrenia, chronic undifferentiated type: alcohol abuse."  A similar diagnosis was made in August 2004.  He was hospitalized again in September 2004.  An October 2004 VA treatment record diagnosed him with "schizophrenia, chronic undifferentiated type: alcohol abuse."  He was readmitted to an inpatient unit in March 2005 and diagnosed with "schizophrenia, chronic undifferentiated type; polysubstance abuse."

Lack of continuity of symptomatology is reflected by the January 1987 SSA findings regarding the date of onset (September 1985) of the Veteran's psychiatric disability and the Veteran's statements that he had his first breakdown in 1973-which are consistent with his service treatment records that show no complaints or treatment for a psychiatric disability.  Thus, the medical evidence of record may not be reasonably construed to find that the Veteran had symptoms during and continuing since service, which could be causally related to his current psychiatric disability.  While the Veteran has presented lay evidence indicating that he developed mental problems in service, there is no medical evidence contemporaneous to service showing that he actually suffered from a psychiatric disability prior to 1985, or that he currently has a psychiatric disorder as a result of his active duty service.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing schizophrenia.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to establish when his schizophrenia began, outside of reporting the onset of symptoms, which as discussed above he has on at least one occasion indicated began after service. 

The Veteran has failed to submit competent medical evidence indicating a nexus between an in-service injury or disease and his currently acquired psychiatric disorder, to include schizophrenia.  Nevertheless, the Board obtained a VA examination in October 2013 to specifically address the etiology of the Veteran's schizophrenia.

The examiner noted that there were multiple inconsistencies in the records, observing that while the Veteran had claimed service in Vietnam, Foot rot treated in Thailand, treatment for wounds in the Philippines, and treatment at Walter Reed, his DD-214 did not show any service in Vietnam, his service treatment records did not show treatment for physical conditions.  

The examiner found no reason reject the proposition that the Veteran may have had
family and financial problems during service, but found no evidence that the Veteran's psychiatric condition, including schizophrenia, occurred within 2 years of discharge.  The examiner noted that Veteran  had told Dr. W. that he started having psychiatric problems in 1973,  and while the Veteran told Dr. C. he saw a psychiatrist in the military, there were no records of this in the STRs.  The examiner also noted that the Veteran's mother had reported in November 1985 that the Veteran had changed since his problems in Palm Beach Florida.

The examiner found that while the Veteran was granted an early discharge due to hardship, it was less than likely that the family and financial problems during service caused or contributed to his current acquired psychiatric disability other
than PTSD, to include schizophrenia.  The examiner explained that published psychiatric literature has documented that substance abuse can facilitate the development of schizophrenia or schizoaffective disorder.  The Veteran had a significant history of substance abuse which was documented in the medical
records.  The examiner then opined that the Veteran's current psychiatric disability other than PTSD, to include schizophrenia, was at least likely as not (50/50 probability) worsened by Veteran's non-service connected substance abuse and lack of medication compliance.

The examiner concluded that based on a thorough review of the Veteran's medical records and the Veteran's VBMS records, it was less likely than not (less than50/50 probability) that the Veteran's reported PTSD symptoms were caused by or a result of service connected activities.  The examiner explained that the Veteran's report of
his military experiences are very inconsistent.  The Veteran entered the military April 1969 and was discharged September 1970.  Yet, the examiner noted that the Veteran had told VA providers and Dr. McC. that he was in combat in Vietnam; told Dr. W. that he was in Vietnam, but not in a combat zone; and told Dr. S. that he was not in a combat zone, but reported visual hallucinations of seeing dead soldiers.  The Veteran's mother and ex-wife both reported he served in combat in Vietnam.  There are multiple Buddy reports in the Veteran's VBMS file, but many of these statements were based on the Veteran's report or his mother's report of Vietnam service and combat rather than 1st hand information.  Consequently the examiner did not afford them as much as weight of the lack of medical records from the Philippines or Walter Reed or the service records showing no service in Vietnam or military combat.  Again, the fact that the Veteran did not leave the country is shown by his DD-214 during service.

The examiner concluded that the Veteran was severely impaired, but found it is less likely than not (less than 50/50 probability) that the Veteran's mental health symptoms were caused by or a result of his service connected activities.

This opinion constitutes the most probative evidence of record as to the Veteran's and clearly found that the Veteran's schizophrenia neither either began during nor was otherwise caused by his military service.

However, as noted above, the examiner did conclude that the Veteran's schizophrenia was worsened by his substance abuse. 

This becomes relevant, because a November 2012 rating decision granted service connection for PTSD with polysubstance abuse.  Because the Veteran is currently service connected for polysubstance abuse, his schizophrenia is found to be service connected based only on aggravation.

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The Board also appreciates that the relevant law changed, effective October 2006, subsequent to the Veteran's claim in 2002.  See Claims Based on Aggravation of a Nonservice-Connected Disability, 71 Fed. Reg. 52, 744-01 (Sept. 7, 2006).  The intent of the amendment was to conform VA regulations to Allen v. Brown, the United States Court of Appeals for Veterans Claims decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  7 Vet. App. 439 (1995).  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  See 38 C.F.R. § 3.310 (2014).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.

As a baseline determination is not required and as the record is devoid of any evidence to the contrary, the current record establishes service connection for schizophrenia, but only as aggravated by his service-connected polysubstance abuse.  

Therefore, to the extent discussed above, the appeal is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 








ORDER

Service connection for schizophrenia on the basis of aggravation by his service connected disabilities polysubstance abuse is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


